Citation Nr: 0704507	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  99-25 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gynecological 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1974 to July 
1984.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In January 2003, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the St. 
Petersburg RO.  A transcript of the hearing is of record.

When the veteran's appeal was most recently before the Board 
in December 2003, it was remanded for further action by the 
originating agency.  The case has been returned to the Board 
for further appellate action.


FINDING OF FACT

Chronic endometriosis originated during active duty and 
subsequently necessitated a hysterectomy.


CONCLUSIONS OF LAW

Endometriosis was incurred in active service, and a 
hysterectomy is proximately due to or the result of the 
endometriosis.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

As explained below, the Board has determined that the 
evidence currently of record is sufficient to establish the 
veteran's entitlement to service connection for a 
gynecological disability.  Therefore, no further development 
is required with respect to the matter decided herein.  

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

The veteran's service medical records show that she was 
treated repeatedly during service for vaginal infections, 
dysuria, and pelvic pain.  In March 1979 she was diagnosed 
with endometritis.  The report of examination for separation 
in February 1984 notes that she experienced frequent vaginal 
infections from 1976 to 1979; however, a pelvic examination 
was not performed during the separation examination.  The 
post-service medical evidence of record shows that the 
veteran continued to receive treatment for pelvic pain 
following her separation from service, and in July 1994 she 
was diagnosed with endometriosis and underwent a 
hysterectomy.  The Board has found that the testimony given 
by the veteran at her January 2003 hearing regarding her 
medical and treatment history is credible.  

The record also contains medical reference material noting 
that endometriosis is especially difficult to diagnose since 
the condition manifests itself in many different ways and 
presents symptoms that can be caused by other conditions.  In 
addition, a VA physician in March 2005 noted that 
endometriosis is diagnosed based on visualization of lesions 
within the pelvis and/or biopsy results.  After reviewing the 
veteran's claims folder, the VA physician noted that her 
treatment during service was by non-gynecological physicians, 
and the appropriate tests for endometriosis were not 
conducted.  He also noted that the veteran's symptoms of 
bladder pain, deep dyspareunia, deep whole pelvis pain, and a 
10 year history of worsening pain with her period could be 
attributed to endometriosis.  The VA physician concluded that 
there was a possibility that the veteran's endometriosis 
existed during service.  

The Board notes that no medical opinion against the claim is 
of record.  In view of the pertinent symptoms identified 
during service, the continuity of symptomatology thereafter, 
and the March 2005 VA medical opinion, the Board is satisfied 
that the evidence supportive of the veteran's claim is at 
least in equipoise with that against the claim.  Accordingly, 
service connection is warranted for the veteran's 
endometriosis and resulting hysterectomy.


ORDER

Entitlement to service connection for gynecological 
disability, endometriosis and a hysterectomy, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


